Detailed Action 
1. 	This office action is in reply to the communicated dated 19 November 2021 concerning application number 16/424,752 effectively filed on 29 May 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3.  	Claims 1-5 and 7-16 are pending, of which claims 1 and 14 have been amended; claim 6 has been cancelled; and claims 1-5 and 7-16 are under consideration for patentability. 

Response to Arguments 
4. 	Applicant’s arguments, referred to herein as “the Arguments”, have been fully considered and are persuasive. The respective rejections have been withdrawn. 

Examiner’s Amendment 
5. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney, Bryan H. Opalko, on 20 October 2021.
6. 	The application has been amended as follows: 
- 	In the claims, please cancel the claim listed below as indicated. 
	2. (Cancelled) 
- 	In the claims, please amend the claims listed below as indicated with a strikethrough text indicating material which should be deleted and bold underlined text indicating material which should be inserted. 
	3. 	The electrode lead according to claim 1, wherein the electrode is connected with an electrical conductor that is arranged in an interior of the lead body, the electrical conductor extending helically around the said receptacle.
	11. 	The electrode lead according to claim 1, wherein the fixation device has a lumen for insertion of the mandrel into the fixation device, the fixation device being designed to be extended out of the lead body by means of the mandrel inserted into the lumen. 
	12. 	The electrode lead according to claim 1, wherein the fixation device has a sleeve on a distal end of the fixation device, that forms a stop for the mandrel. 
the mandrel arranged in the lumen is pulled out of the lumen. 

	Allowable Subject Matter
7. 	Claims 1, 3-5, and 7-16 are allowed. 
8. 	The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggests, “wherein the lead body has, on the distal end of the lead body, a clamping sleeve to lock the fixation device in place, the clamping sleeve forming the opening through which the fixation device is extended, and the clamping sleeve being designed to clamp around the fixation device, if a mandrel arranged in the lumen is pulled out of the lumen at a proximal end of the lead body.” The following description demonstrates how the prior art of record fails to disclose or suggests the described limitation above. 
	Sethna (US 2014/0155966 A1) teaches an electrode lead for the coronary sinus ([0024]) comprising a lead body (lead 106 [0024]), at least one electrode (sensing electrode 118 [0025]), and a fixation device (fixation helix 612 [0025, 0040]).
	Reddy (US 2008/0077220 A1) teaches wherein the fixation device has a linear shape inside of the lead body, and wherein a section of the fixation device extended out of the lead body is designed to be deformed into a defined shape deviating from the linear shape (anchor structure 11 maintains a linear shape while retracted within lead member 33 and deviates from the linear shape when extended from the lead member 33 [0056, FIGS. 5-9]). Furthermore, Reddy teaches wherein the fixation device is 
	Williams (US 2005/0043765 A1) teaches a sleeve to lock the fixation device in place (self-expanding anchor 16d [0129, 0144-0146, FIGS. 14C-14F]), and sleeve being designed to secure the fixation device, if a mandrel arranged in the lumen is pulled out of the lumen at a proximal end of the lead body (the self-expanding anchor 16d is inflated and radially engages the lead device against the vessel wall while the mandrel 18 is withdrawn [0129, 0144-0146]). Williams does not explicitly teach the sleeve to be a “clamping sleeve forming the opening through which the fixation device is extended, and the clamping sleeve being designed to clamp around the fixation device, if a mandrel arranged in the lumen is pulled out of the lumen at a proximal end of the lead body.” Based on this deficiency, the prior art of record fails to teach this limitation. 
	The Examiner could not find any other prior art which discloses or suggests this specific limitation. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Statement on Communication via Internet

"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        /ANKIT D TEJANI/Primary Examiner, Art Unit 3792